        Case 6:19-mj-00064-JDP Document 17 Filed 08/31/20 Page 1 of 3

1    Sean Anderson
     Legal Officer
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389                       `
     Telephone: (209) 372-0240
5

6
                                      UNITED STATES DISTRICT COURT
7
                                 EASTERN DISTRICT OF CALIFORNIA
8

9
      UNITED STATES OF AMERICA,                           DOCKET NO. 6:19-mj-00064-JDP
10
                         Plaintiff,
11
             v.                                           MOTION TO WITHDRAW AFFIDAVIT
12                                                        OF ALLEGED PROBATION
      DONAVAN LORRAINE,                                   VIOLATION(S); AND ORDER THEREON
13
                         Defendant.
14

15

16
            Defendant, Donavan LORRAINE, was charged with operating a motor vehicle without
17
     due care or at a speed greater than that which is reasonable and prudent considering wildlife,
18
     traffic, weather, road and light conditions and road character in violation of Title 36 Code of
19
     Federal Regulations §4.22(a)(1), failure to signal intention to turn right or left continuously
20
     during the last 100 feet traveled by the vehicle before turning in violation of Title 36 Code of
21
     Federal Regulation §4.2(b); California Vehicle Code §22108, possession of a controlled
22
     substance (marijuana) in violation of Title 36 Code of Federal Regulations §2.35(b)(2) and
23
     driving a motor vehicle at any time when driving privilege is suspended or revoked for a prior
24
     DIU conviction in violation of Title 36 Code of Federal Regulations §4.2(b); California Vehicle
25
     Code §14601.2. LORRAINE pleaded guilty to the charge, driving a motor vehicle at any time
26
     when driving privilege is suspended or revoked for a prior DUI conviction in violation of Title 36
27
     Code of Federal Regulations §4.2(b); California Vehicle Code §14601.2, on September 18, 2019,
28
                                                          1
          Case 6:19-mj-00064-JDP Document 17 Filed 08/31/20 Page 2 of 3

1    and was sentenced to 24 months of unsupervised probation with the conditions he, pay a $1000

2    fine and paid in full by July 18, 2020, obtain his driver license by May 18, 2021, obey all laws,

3    report all new violations of the law, not drink in excess, may not drive a car with any detectable

4    amount of alcohol and appear personally for probation
                                                    `      review hearings on September 15, 2020

5    and August 10, 2021.

6            On August 10, 2020 the Government filed an Affidavit of Alleged Probation Violation,

7    alleging LORRAINE had failed to obey all laws and failed to report a new violation of the law.

8    An initial appearance for the Alleged Probation Violation is scheduled for October 6, 2020.

9    Through LORRAINE’S counsel, Assistant Federal Defender Benjamin A. Gerson, the

10   Government was made aware of LORRAINE being involved in a severe accident. On August 26,

11   2020, the parties, through their respective counsel, Yosemite Legal Officer Sean Anderson,

12   counsel for the plaintiff, and Assistant Federal Defender Benjamin Gerson, counsel for Donvoan

13   LORRAINE, filed a motion with this Court for an order modifying Mr. LORRAINE’S sentence

14   and agreed to withdraw the Affidavit of Alleged Probation Violation. A final review hearing is set

15   for August 10, 2021.

16

17   Dated: August 26, 2020                                By: /s/ Sean O. Anderson
                                                           Sean O. Anderson
18                                                         Legal Officer
19                                                         Yosemite National Park, CA

20   //

21   //
22
     //
23
     //
24
     //
25
     //
26
27   //

28   //
                                                       2
        Case 6:19-mj-00064-JDP Document 17 Filed 08/31/20 Page 3 of 3

1                    THE COURT ORDERS AT THE GOVERNMENT’S REQUEST:
2             Upon application of the United States, good cause having been shown therefor, it is
3    hereby ordered that the affidavit of alleged probation violation in the above-referenced matter,
4    United States v. Lorraine, 6:19-mj-00064-JDP, be
                                                   ` withdrawn.
5
     IT IS SO ORDERED.
6

7
     Dated:      August 27, 2020
8                                                      UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
